Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Reasons of Allowance
Claims 1-20 are allowed.
The closest prior art, Alsop (US Pub. 2017/0371784) discloses “a buffer circuit configured to store a data in a first-in first-out manner; and a control circuit coupled to the storage circuit and the buffer circuit and configured to find a storage space in the storage circuit and to write the data to the storage space.”. 
However, the prior art differs from the present invention because the prior art fails to disclose “a storage circuit; a buffer circuit configured to store a target data in a first-in first-out manner; and a control circuit coupled to the storage circuit and the buffer circuit and configured to find a storage space in the storage circuit, to read the target data from the buffer circuit, and to write the target data to the storage space in the storage circuit; wherein the target data stored in the buffer circuit is same as the target data written to the storage space in the storage circuit”.
The following is an examiner’s statement of reasons for allowance:
Independent Claims 1 and 8 identify the distinct features “a storage circuit; a buffer circuit configured to store a target data in a first-in first-out manner; and a control circuit coupled to the storage circuit and the buffer circuit and configured to find a storage space in the storage circuit, to read the target data from the buffer circuit, and to write the target data to the storage space in the storage circuit; wherein the target data stored in the buffer circuit is same as the target data written to the storage space in the storage circuit", which are not taught or suggested by the prior art of records. 
Independent Claim 14 identifies the distinct features “a register storing a register value; a first level cache, coupled to the register and comprising a first control circuit that controls, according to the register value, the first level cache to operate in an inclusive mode or an exclusive mode; and a second level cache, coupled to the register and comprising a second control circuit that controls, according to the register value, the second level cache to operate in the inclusive mode or the exclusive mode; wherein when the register value is a first value, both the first level cache and the second level cache operate in the inclusive mode, and when the register value is a second value different from the first value, both the first level cache and the second level cache operate in the exclusive mode", which are not taught or suggested by the prior art of records.
Claims 1-20 would be allowable over the prior art of record because the claimed features as mentioned above in combination with other claimed features are not recited or suggested by the prior art of records.  The above features in conjunction with all other limitations of the dependent and independent claims 1-20 are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication should be directed to Yong Choe at telephone number 571-270-1053 or email to yong.choe@uspto.gov.  The examiner can normally be reached on M-F 8:00am to 5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 whose telephone number is (571) 272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PMR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-irect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG J CHOE/Primary Examiner, Art Unit 2135